Citation Nr: 0840425	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a stomach disorder, 
diagnosed as gastroparesis, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1989 to July 1992.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision prepared in September 2006 and 
issued in October 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  A diagnosis of gastroparesis has been assigned for the 
veteran's gastrointestinal complaints.

2.  The veteran manifests gastrointestinal signs and 
symptoms, but does not manifest a cluster of symptoms, and 
the veteran's diagnosed gastroparesis is not a medically 
unexplained illness, but rather is an illness of partially 
understood etiology and pathophysiology, and, as such, is, by 
regulation, excluded from the definition of medially 
unexplained multisymptom illnesses.  


CONCLUSION OF LAW

Gastroparesis was not incurred in or aggravated by active 
service, nor is gastroparesis an undiagnosed illness or 
qualifying chronic disability for which service connection 
may be presumed.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the claim on the merits, the Board will 
consider whether all duties to the veteran have been met.  


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the veteran's November 2004 claims, 
the RO issued a December 2004 letter which advised the 
veteran of the criteria for service connection and the types 
of evidence the veteran could submit to substantiate a claim 
for service connection.  This letter did not advise the 
veteran of the criteria for service connection for a choric 
qualifying disability, because the claim initially submitted 
did not indicate that the veteran intended to claim service 
connection on the basis of service in Southwest Asia.  
Another letter advising the veteran of the criteria for 
service connection was issued in May 2005.  At that time, 
information about the requirements for service connection on 
the basis of a presumption to service in Southwest Asia was 
provided.  

The veteran's representative requested that VA examination be 
rescheduled, following the issuance of the rating decision 
prepared in September 2005.  The veteran's representative 
provided a written argument in September 2006 which discussed 
at some length the application of the governing statute and 
regulations to the veteran's claim.  The statements provided 
by the veteran and his representative reflect that the 
veteran had personal knowledge, at least through his 
representative, of the criteria for service connection for an 
undiagnosed illness or chronic qualifying disability.   

The veteran did not receive notice in compliance with Dingess 
until January 2007.  However, the veteran testified before 
the Board after this notice was received, in July 2008.  The 
veteran's arguments and statements following the notices 
discussed above, particularly his testimony before the Board 
in July 2008, demonstrate personal knowledge of the criteria 
for service connection for a qualifying chronic disability 
for a veteran who served in Southwest Asia, and the veteran 
testified as to his belief that he met each of the criteria.

The Board additionally notes that any defect in notice 
regarding assignment of a disability evaluation or an 
effective date for a grant of service connection is, however, 
moot in this case, since the claim of service connection 
addressed in this decision is denied.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

Duty to assist

The RO has requested records from each provider identified by 
the veteran.  The veteran's service medical records have been 
obtained.  The veteran was afforded VA examination relevant 
to the claim for service connection, and VA treatment records 
were obtained.  In addition, as noted above, the veteran 
testified before the Board.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the veteran presently has the same condition.   There is 
a presumption applicable for service connection for certain 
disabilities defined as chronic, if such disability is 
manifested to a compensable degree within the applicable 
presumptive period.  The Board will consider whether any 
disorder defined as "chronic" for VA purposes addressed in 
this decision was present within one year after the veteran's 
active service.  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.  However, there are 
currently no diagnosed illnesses that have been determined by 
the Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).  The Board will consider 
whether the veteran has an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id. 

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.  A "medically unexplained 
chronic multisymptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).

Facts 

The veteran's service medical records are devoid of evidence 
that the veteran complained of or was treated for a stomach 
or gastrointestinal (GI) disorder in service.  The veteran's 
GI system was described as normal at the time of service 
separation examination in July 1992.  

The veteran sought VA treatment for stomach pain in February 
2002.  He reported that he had sought private emergency 
department treatment for stomach pain about three months 
earlier.  The veteran reported that he was following the diet 
for gastroesophageal reflux disease (GERD), as directed by 
the private emergency department three months earlier.  He 
was not otherwise being treated.  Ultrasound of the abdomen 
was interpreted as normal.
 
VA outpatient notes dated from February 2002 through October 
2002 reflect that the veteran continued to complain of pain.  
In May 2002, the veteran reported that he had lost 50 pounds 
and that the stomach pain was affecting his ability to go to 
work.  All diagnostic testing was interpreted as normal.  A 
colonoscopy revealed several hyperplastic polyps and 
melanosis coli.  A gastric emptying study disclosed no 
emptying at one hour and only 40 percent at two hours.  A 
diagnosis of idiopathic gastroparesis was assigned.  For 
purposes of information only, and without reliance thereon, 
the Board notes that gastroparesis is defined as a weakness 
of gastric peristalsis, which results in delayed emptying of 
the bowels.  Stedman's Medical Dictionary 733 (27th ed. 
2000). 

The veteran was started on Reglan, and initially reported 
that the medication helped.  The provider noted discussion 
with the veteran of the various etiologies of gastroparesis, 
including viral, infections, alcohol-induced, and idiopathic 
gastroparesis.

In August 2003, the provider notes that the veteran reported 
multiple constitutional symptoms, including fatigue.  The 
provider stated that there were no focal findings on physical 
examination, and no significant risk factors.  The provider 
attributed the constitutional symptoms to untreated 
depression.

A VA opinion rendered in December 2004 noted that, 
objectively, the veteran weighted 182 pounds in August 2003, 
with a body mass index above 25 (a BMI between 18 and 25 is 
defined as normal) despite the veteran's complaints of severe 
pain  about four to five hours after eating.  By the end of 
2004, the veteran's weight had decreased to about 145 pounds.  
The provider indicated that the veteran's weight loss was due 
to a combination of the veteran's depression and his 
gastroparesis.  The provider noted that he had attempted to 
contact the veteran, and had encouraged his to undergo 
further psychiatric treatment, but the veteran left the 
Psychiatry Department after the provider walked him over.  
The veteran's phone was not working, so the provider had been 
unable to contact the veteran.  The veteran did, however, 
seek treatment for right ear pain in December 2004.

On VA examination conducted in December 2005, the veteran 
reported that he was no longer taking medication to treat his 
gastroparesis, as it did not really help.  He reported recent 
private psychiatric hospitalization for anger management.  
The veteran reported sharp epigastric pain lasting three to 
fours hours after he ate.  He denied nausea, hematemesis, or 
melena.  He reported that he did sometimes induce vomiting to 
relieve his symptoms.  The veteran reported weight gain of 15 
to 20 pounds in the past month.  His abdomen was soft, 
without rebound, rigidity, or guarding.  Radiologic 
examination of the abdomen disclosed no abnormality.  The 
examiner concluded it was not as likely as not that the 
veteran's gastroparesis was related to his service.  

At his Travel Board hearing, the veteran testified that he 
weighed 170 pounds, and that his weight had decreased by 
about 30 pounds in the last four months.  The veteran 
testified that he had lost hair in service due to stress, and 
believed that his stomach disorder was due to continuation of 
the stress he had in service.

Analysis

The veteran did not complain of stomach pain or 
gastrointestinal complaints in service.  No stomach or 
gastrointestinal disorder was treated in service.  There is 
no basis for a finding that a stomach disorder, currently 
diagnosed as gastroparesis, was manifested during service.  
Thus, there is no evidence that a claimed disorder was 
incurred or aggravated in service.  38 U.S.C.A. § 1110.  
Gastroparesis is not a disorder that is defined by statute or 
regulation as a chronic disorder which may be presumed 
service-connected if appearing within one year after service 
separation, nor is there any evidence that a gastric disorder 
was diagnosed within one year after the veteran's service 
discharge, nor does that veteran claims that gastroparesis 
was diagnosed within one year after he separated from 
service.  Thus, the disorder may not be presumed service-
connected under 38 U.S.C.A. §§ 1101, 1110.

The Board will next examine whether the veteran is entitled 
to service connection for gastroparesis on the basis of his 
service in Southwest Asia.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  As noted above, service connection may be granted 
for a chronic qualifying disability which represents an 
undiagnosed illness.  In this case, the veteran's stomach 
disorder is not undiagnosed.  Rather, a diagnosis of 
gastroparesis has been assigned.  Thus, service connection is 
not available under the presumption at 38 C.F.R. 
§ 3.317(a)(2)(A).

However, the veteran is still entitled to a presumption that 
gastroparesis is related to his service in Southwest Asia if 
he has a cluster of signs or symptoms related to a medically 
unexplained chronic multisymptom illness, or, if the 
Secretary [of VA] has defined the disorder as related to 
service in Southwest Asia.  38 C.F.R. § 3.317(a)(2)(i)(B), 
3.317(a)(2)(i)(C).  The Secretary has not defined 
gastroparesis as a disorder which may be presumed related to 
service in Southwest Asia, so service-connected for 
gastroparesis may not be granted under this regulatory 
provision.  3.317(a)(2)(i)(C).  

Finally, the veteran is entitled to service connection if he 
establishes that he has a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or 
symptoms.  38 C.F.R. § 3.317(a)(2)(i)(B).  The veteran 
contends that, although a known diagnosis has been assigned, 
his gastroparesis qualifies as a medically unexplained 
disorder because his gastroparesis is idiopathic, meaning 
that the etiology of the disorder is not known.  The record 
and the veteran's testimony establish that the veteran was 
advised of known causes of gatroparesis, including viral 
infection, disruption of innervation during surgery, alcohol 
abuse, and chronic disorders, such as diabetes mellitus.  The 
veteran has denied, or the clinical evidence has ruled out, 
each known risk factor for gastroparesis, so the veteran's 
gastroparesis is considered of unknown etiology.  

However, the regulation excludes chronic multisymptom 
illnesses of partially understood etiology or pathophysiology 
from the definition of "medically unexplained."  The 
pathophysiology of gastroparesis is known, and the risk 
factors are partially understood.  Therefore, the evidence of 
record establishes that the veteran's gastroparesis, even 
though of idiopathic origin in his case, cannot be considered 
"medically unexplained."  Thus, the veteran's gastroparesis 
cannot be presumed service-connected under 38 C.F.R. 
§ 3.317(a)(2)(i)(B).  

The Board notes that, even if the veteran's gastroparesis 
could be considered "medically unexplained," he does not 
manifest a "cluster" of symptoms as defined by 38 C.F.R. 
§ 3.317(a)(2)(i)(B).  The veteran contends that his cluster 
of symptoms includes fatigue, pain, and gastrointestinal 
symptoms. However, the veteran's fatigue has been attributed 
to his diagnosed psychiatric disorder.  The veteran does not 
manifest joint pain, muscle pain, or any other sign or 
symptom which, when combined with consideration of GI 
symptoms, would meet the definition of a cluster of symptoms.  

Among other symptoms, the veteran has reported weight loss.  
However, the regulation defines only "abnormal weight loss" 
as a symptom which may be considered in determining whether 
there is a cluster of symptoms.  In this case, the veteran's 
weight loss is not abnormal, in that the basis of the weight 
loss is understood.  Moreover, although the veteran did 
initially lose weight, dropping from 182 pounds to 145 
pounds, he apparently gained that weight back, as shown by 
his testimony at the July 2008 Board hearing.  He testified 
he had lost weight in the last three months, and, following 
that weight loss, was at about 170 pounds.  Thus, the veteran 
has experienced fluctuations in his weight, but now weighs an 
amount quite close to his weight prior to the diagnosis of 
gastroparesis.  The evidence is contrary to a finding that 
the veteran has abnormal weight loss.  

The veteran has no symptoms other than GI symptoms which are 
attributable to idiopathic gastroparesis.  To the extent that 
he has identified other symptoms, those symptoms have been 
attributed to other diagnosed disorders, primarily 
depression.  The veteran does not manifest a cluster of 
symptoms, as required for application of a presumption of 
service connection for a qualifying chronic disorder under 
38 U.S.C.A. § 1117.  

The preponderance of the evidence is against the claim for 
service connection for diagnosed idiopathic gastroparesis, 
including as a qualifying chronic disability under 
38 U.S.C.A. § 1117.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The appeal for service connection for gastroparesis, claimed 
as an undiagnosed disorder or chronic qualifying disability, 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


